THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            The State, Respondent,

            v.

            Jalann Lee Williams, Petitioner.

            Appellate Case No. 2017-000727


       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                        Appeal from Charleston County
                    R. Lawton McIntosh, Circuit Court Judge


                              Opinion No. 27895
                  Heard October 18, 2018 – Filed June 19, 2019


                                  AFFIRMED


            Chief Appellate Defender Robert Michael Dudek, of
            Columbia, for Petitioner.

            Attorney General Alan McCrory Wilson, Deputy Attorney
            General Donald J. Zelenka, Senior Assistant Deputy
            Attorney General Melody J. Brown, Assistant Attorney
            General Sherrie Butterbaugh, all of Columbia; and
            Solicitor Scarlett Anne Wilson, of Charleston, for
            Respondent.


JUSTICE FEW: In this appeal from a conviction for murder, we hold the trial court
properly refused to charge the law of self-defense. The defendant shot and killed
the victim with an unlawfully-possessed pistol the defendant intentionally brought
to an illegal drug transaction. We find the defendant was at fault in bringing on the
violence. We affirm.

Robert Mitchell made arrangements with Akim Ladson to meet for the purpose of
purchasing from Ladson a particularly high-quality variety of marijuana known as
"loud."1 Mitchell then went to the mobile home where he knew Jalann Williams to
be living to recruit Williams as a participant in the drug deal. The reasons Mitchell
recruited Williams—and Williams agreed to go—are disputed. Mitchell testified
Williams told him he was going to the drug deal to rob Ladson because Williams
needed money to pay his bail bondsman on other charges. Williams denied any
intent to rob Ladson. He testified he loaned Mitchell the money to buy "loud," but
the price seemed low, so he went to the drug deal to be sure Mitchell was buying the
proper marijuana. His apparent purpose was to ensure his loan would be repaid.
Referring to the price, he testified, "I didn't really trust that but I was like, 'That's
him buying and as long as I get my money back by the end of the week I was all
right.'" Williams further explained his purpose, "I said, 'well, I'm going to go along
with you because I don't believe nobody got no price [sic] for that weed.'" He later
testified, "Out of the whole my main concern was just to get my money back at the
end of the week because I needed the money back."

These disputed facts, however, are not important to our analysis. What is important
to our analysis is the undisputed fact that when Williams agreed to participate in the
drug deal, he made a conscious choice to take his loaded pistol with him.

Williams and Mitchell waited for Ladson in the same mobile home park where
Williams was living. Ladson arrived in a car driven by his girlfriend, Alayah
Hamlin. Ladson was in the front passenger seat. Williams and Mitchell entered the
backseats of Hamlin's car and began the drug deal. Ladson handed Mitchell the
marijuana, and Mitchell began to inspect and weigh it on a portable scale Williams
brought with him. Viewing the evidence in the light most favorable to Williams,
Ladson attacked Williams, Williams feared for his safety, and Williams had no
opportunity to get away. Williams then shot and killed Ladson.



1
 "Loud" is defined in the Urban Dictionary as, "A slang term for marijuana of high
quality," and, "Bomb-ass weed."               See Loud, Urban Dictionary,
https://www.urbandictionary.com/define.php?term=loud (last visited June 14,
2019).
The State charged Williams with murder, armed robbery, and possession of a firearm
during the commission of a violent crime. At trial, Williams requested the trial court
charge the jury the law of self-defense as to the murder charge. The trial court
refused. The jury convicted Williams of murder and possession of a firearm during
the commission of a violent crime. The jury was unable to reach a verdict on the
charge that Williams robbed Ladson. The trial court sentenced Williams to thirty
years in prison.

Williams appealed, arguing the trial court erred in refusing to charge the law of self-
defense. The court of appeals affirmed. State v. Williams, Op. No. 2017-UP-015
(S.C. Ct. App. filed Jan. 11, 2017). We granted Williams' petition for a writ of
certiorari to review the court of appeals' decision.

The trial court must charge the jury on the law applicable to the jury's deliberations.
See State v. Marin, 415 S.C. 475, 482, 783 S.E.2d 808, 812 (2016) ("The trial court
is required to charge only the current and correct law of South Carolina. The law to
be charged must be determined from the evidence presented at trial.") (quotations
and citations omitted); Winkler v. State, 418 S.C. 643, 655, 795 S.E.2d 686, 693
(2016) (holding a trial court should not answer a jury's question if the answer is "not
applicable to the jury's deliberations") (citation omitted). In some cases, the jury
must be charged that criminal liability for homicide may be excused under the
doctrine of self-defense. The law requires this self-defense charge, however, only
when there is evidence in the record that supports the right of the defendant to use
deadly force. To enable trial courts to determine when the evidence does support
that right, and thus when the law of self-defense must be charged to the jury, this
Court has listed four elements that must be present. State v. Dickey, 394 S.C. 491,
499, 716 S.E.2d 97, 101 (2011). If there is no evidence to support the existence of
any one element, the trial court must not charge self-defense to the jury. Whether
there is any evidence to support each element is a question of law.

This structure places the burden on the defendant to produce some evidence to
support the existence of each element. See Stone v. State, 294 S.C. 286, 287, 363
S.E.2d 903, 904 (1988) (stating "a defendant is entitled to a jury instruction on self-
defense if he has produced evidence tending to show the four elements of that
defense"); State v. Bellamy, 293 S.C. 103, 105, 359 S.E.2d 63, 64-65 (1987) (stating
the defendant "must . . . produce evidence" to support the charge of self-defense),
overruled on other grounds by State v. Torrence, 305 S.C. 45, 406 S.E.2d 315
(1991). While the State must present evidence to support the existence of each
element of the crime charged, the State is under no burden to produce evidence to
refute the existence of self-defense. However, if there is some evidence to support
each element of self-defense—whether found in the State's presentation of evidence
or produced by the defendant—it becomes the State's burden to persuade the jury
beyond a reasonable doubt that at least one element of the defense does not exist.
See State v. Wiggins, 330 S.C. 538, 544, 500 S.E.2d 489, 492-93 (1998) (stating
"current law requires the State to disprove self-defense, once raised by the defendant,
beyond a reasonable doubt"); Bellamy, 293 S.C. at 105, 359 S.E.2d at 64 (finding
the trial court erred in holding the defendant to the burden of persuasion (relying on
State v. Glover, 284 S.C. 152, 326 S.E.2d 150 (1985), and State v. Davis, 282 S.C.
45, 317 S.E.2d 452 (1984))).

This case involves the element we have traditionally described as, "The defendant
[must be] without fault in bringing on the difficulty." Dickey, 394 S.C. at 499, 716
S.E.2d at 101. The issue in this case is whether there was any evidence presented at
trial that would support a finding Williams was "without fault."2 We addressed the
element in State v. Bryant, 336 S.C. 340, 520 S.E.2d 319 (1999). We held the
defendant's actions precluded a charge on self-defense as a matter of law because he
was "responsible for bringing on the difficulty." 336 S.C. at 346, 520 S.E.2d at 322.
We explained, "Any act of the accused in violation of law and reasonably calculated
to produce the occasion amounts to bringing on the difficulty and bars his right to
assert self-defense as a[n] . . . excuse for a homicide." 336 S.C. at 345, 520 S.E.2d
at 322 (citing 40 Am. Jur. 2d Homicide § 149 (1999)). We established in Bryant the
principle that a defendant is not entitled to a charge of self-defense if the evidence
supports only the conclusion that he acted "in violation of law" in a manner
"reasonably calculated to produce [a violent] occasion." Id.

Under this principle from Bryant, the trial court properly refused to charge self-
defense. Williams' act of intentionally bringing a loaded, unlawfully-possessed
pistol to an illegal drug transaction was a "violation of law" that was "reasonably
calculated to produce" violence. Id. Williams' act "bars his right to assert self-
defense as a[n] . . . excuse for a homicide." Id.

Intentionally bringing a loaded, unlawfully-possessed pistol to an illegal marijuana
transaction is "in violation of law" in three important respects. First, Williams'

2
 We readily acknowledge Ladson was at fault, and perhaps Mitchell and Hamlin.
The question, however, is not who else might have been at fault, but whether
Williams was without fault. In answering that question, it does not matter who else
was at fault. Thus, the fact "there is evidence . . . that Ladson . . . produced the
violent occasion" is not relevant. The dissent mistakenly relies on the premise that
only one person can be at fault.
possession of the pistol was a violation of law. See S.C. Code Ann. § 16-23-20
(2015) (providing, "It is unlawful for anyone to carry about the person any handgun
. . . except . . ." under circumstances not applicable in this case). Second, the
possession, purchase, or sale of marijuana is a violation of state and federal law.
S.C. Code Ann. § 44-53-370(a) and (c) (2018); 21 U.S.C.A. §§ 841, 844 (West
2013). Third, and most important, it is a separate violation of federal law to bring
any gun to an illegal drug transaction. Subsection 18 U.S.C.A. § 924(c)(1)(A) (West
2015) provides, "any person who, during and in relation to any . . . drug trafficking
crime . . . , uses or carries a firearm, or who, in furtherance of any such crime,
possesses a firearm, shall, (i) be sentenced to a term of imprisonment of not less than
5 years . . . ."

In addition, intentionally bringing a loaded, unlawfully-possessed pistol to an illegal
drug transaction is "calculated to produce a violent occasion." Williams' pistol was
not simply a convenience for him so he could protect himself just in case violence
arose. Rather, it is well-documented that the mere presence of guns at illegal drug
transactions produces the violence. See Harmelin v. Michigan, 501 U.S. 957, 1003,
111 S. Ct. 2680, 2706, 115 L. Ed. 2d 836, 870 (1991) ("Studies . . . demonstrate a
direct nexus between illegal drugs and crimes of violence."); State v. Banda, 371
S.C. 245, 253, 639 S.E.2d 36, 40 (2006) (citing, in a different context, the
"indisputable nexus between drugs and guns"). Congress enacted subsection
924(c)(1)(A) for the purpose of separately criminalizing the combination of drug
dealing and unlawful possession of a gun, not just the individual crimes. See Smith
v. United States, 508 U.S. 223, 240, 113 S. Ct. 2050, 2060, 124 L. Ed. 2d 138, 155
(1993) ("When Congress enacted the current version of § 924(c)(1), it was no doubt
aware that drugs and guns are a dangerous combination."). Congress recognized the
causal connection between the presence of an unlawfully-possessed gun and
violence in illegal drug transactions. See Muscarello v. United States, 524 U.S. 125,
132, 118 S. Ct. 1911, 1916, 141 L. Ed. 2d 111, 118 (1998) ("This Court has described
[subsection 924(c)(1)'s] basic purpose broadly, as an effort to combat the 'dangerous
combination' of 'drugs and guns.'" (citing Smith, 508 U.S. at 240, 113 S. Ct. at 2060,
124 L. Ed. 2d at 155).

We have held—in other circumstances—a defendant may lawfully arm himself in
self-defense even when in unlawful possession of a firearm. See, e.g., State v.
Burriss, 334 S.C. 256, 513 S.E.2d 104 (1999). In Burriss, several men attacked and
attempted to rob the defendant. 334 S.C. at 258, 513 S.E.2d at 106. The defendant
pulled a gun and intentionally fired it into the ground. The shot caused a short pause
in the fight. When the fight resumed, the gun fired again—the defendant claimed
accidentally—killing one of the men who attacked him. 334 S.C. at 258-59, 513
S.E.2d at 106. We reversed the trial court's refusal to charge the law of accident,
334 S.C. at 264, 513 S.E.2d at 109, stating "a person can be acting lawfully, even if
he is in unlawful possession of a weapon, if he was entitled to arm himself in self-
defense at the time of the shooting," 334 S.C. at 262, 513 S.E.2d at 108; see also
State v. Slater, 373 S.C. 66, 71, 644 S.E.2d 50, 53 (2007) (stating "the [Burriss
accident] analysis is equally applicable in determining if a defendant in unlawful
possession of a weapon is entitled to a charge on self-defense").

The defendant in Burriss was not doing anything "in violation of law" except
unlawfully possessing a pistol. As the Burriss majority explained, the defendant
simply "went to visit a friend at [the friend's] apartment" and "was waiting for his
friend to come out of the apartment" when the men attacked him. 334 S.C. at 258,
513 S.E.2d at 106. In this case, Williams was doing something "in violation of law"
in addition to merely unlawfully possessing a pistol. He was participating in an
illegal drug deal for which he illegally armed himself in violation of 18 U.S.C.A.
§ 924(c)(1)(A).

For this reason, Williams' case is more like Slater. In that case, Lord Byron Slater
"noticed that [a] disturbance was taking place in an adjacent parking lot. Carrying
his gun with him, [Lord Byron] went to the adjacent parking lot to investigate." 373
S.C. at 68, 644 S.E.2d at 51. The "disturbance" turned out to be a robbery, and when
Lord Byron "surprised one of the attackers . . . , the man turned around and pointed
a gun." Id. Lord Byron shot and killed him. Id. At Lord Byron's trial for "murder
and possession of a firearm during the commission of a violent crime," 373 S.C. at
67-68, 644 S.E.2d at 51, the trial court refused to charge self-defense, 373 S.C. at
69, 644 S.E.2d at 52. The jury convicted Lord Byron of both charges. Id.

On appeal, relying on Burriss, Lord Byron argued the trial court erred in refusing
the self-defense charge. 373 S.C. at 69-70, 644 S.E.2d at 52. We affirmed the trial
court,3 stating, Lord Byron "fails to meet the first requirement for the self-defense
charge: specifically, [Lord Byron] was not without fault in bringing on the
difficulty." 373 S.C. at 70, 644 S.E.2d at 52. We cited the passage above from
Bryant, and observed that Lord Byron "approached an altercation that was already


3
 The court of appeals reversed the trial court in a split decision. State v. Slater, 360
S.C. 487, 493, 602 S.E.2d 90, 94 (Ct. App. 2004) (Hearn, C.J., dissenting), rev'd,
373 S.C. 66, 644 S.E.2d 50 (2007). On the State's petition for a writ of certiorari,
we reversed the court of appeals and reinstated the jury verdict. 373 S.C. at 71, 644
S.E.2d at 53.
underway with a loaded weapon by his side," which we found was "reasonably
calculated to bring the difficulty." 373 S.C. at 70, 644 S.E.2d at 52.

Slater is not identical to Williams' case. In fact, we stated Lord Byron "carried the
cocked weapon, in open view, into an already violent attack." 373 S.C. at 71, 644
S.E.2d at 53. Here—although Williams made his gun possession known to
Mitchell—the evidence indicates Williams concealed his pistol from Ladson until
he was attacked. However, Slater is important to our analysis in this case because
Lord Byron armed himself for the purpose of entering into a situation he knew to be
rife with violence—just like Williams did here.

Slater is also important because we explained Burriss. Referring to Burriss, we
"reject[ed] the position that the unlawful possession of a weapon could never
constitute an unlawful activity which would preclude the assertion of self-defense."
373 S.C. at 70, 644 S.E.2d at 52-53. Further explaining Burriss, we stated,
"Clarifying an ambiguity in this Court's prior case law, we noted [in Burriss] that
where the defendant's unlawful possession of a weapon is merely incidental to the
defendant's lawful act of arming himself in self-defense, the unlawful possession of
the weapon will not prevent the use of an accident defense." 373 S.C. at 71, 644
S.E.2d at 53 (emphasis added) (citing Burriss, 334 S.C. at 262 n.5, 513 S.E.2d at
108 n.5).

Where the unlawful possession of a weapon is not "merely incidental," as we found
it was not in Slater, the unlawful possession of a weapon does foreclose a self-
defense charge. Like Lord Byron, Williams illegally armed himself before he chose
to enter a situation he knew to be unlawful, and which he knew was likely to be
violent. Williams' actions proximately caused the difficulty4 as a matter of
established law because his act of taking a loaded, unlawfully-possessed pistol into
an illegal drug transaction was not "merely incidental" to the act of arming himself
in self-defense. Bryant, 336 S.C. at 345, 520 S.E.2d at 322; Slater, 373 S.C. at 71,
644 S.E.2d at 53; see also State v. Smith, 391 S.C. 408, 415, 706 S.E.2d 12, 16 (2011)
(holding, "Because Smith was acting unlawfully" in taking a loaded, unlawfully-
carried pistol into an illegal drug transaction, "he was not entitled to an accident
charge").

4
  In Slater, we said the question was whether "the weapon is the proximate cause of
the killing." 373 S.C. at 71, 644 S.E.2d at 53. We should have said the question is
whether it is the proximate cause of the "difficulty" or "occasion" that led to the
killing.
We conclude with a quote from now Chief Judge Lockemy of the court of appeals
in State v. Smith, 406 S.C. 547, 752 S.E.2d 795 (Ct. App. 2013). Concurring in the
majority's decision to affirm the trial court's refusal to grant the defendant a directed
verdict on the basis of self-defense, Judge Lockemy argued that bringing a loaded,
unlawfully-possessed pistol to an illegal drug deal forecloses self-defense,

             At the time of the shooting, Smith was engaged in the
             crime of selling illegal drugs. This activity, in addition to
             damaging the lives of untold numbers of people, also
             results in shootings and deaths on a very frequent basis.
             Smith's decision to bring a loaded weapon to the drug deal
             clearly shows his knowledge of the danger of the situation.
             His criminal conduct brought on the necessity to take the
             life of another. Smith created a situation fraught with
             peril. He cannot be excused for the violence that logically
             and tragically often occurs when engaging in such
             conduct, nor can he claim he did not anticipate the high
             probability of such violence.

406 S.C. at 557, 752 S.E.2d at 800 (Lockemy, J., concurring).

In some future case involving facts different from these, perhaps the defendant will
convince the trial court he has produced evidence he was not at fault in bringing on
the violent occasion. In this case, however, there is no evidence on which a jury
may find Williams' unlawful possession of a loaded pistol during an illegal drug
transaction was "merely incidental" to arming himself in self-defense. Rather—as a
matter of law—Williams' act of taking the pistol to the drug deal was a violation of
law that produced the violent occasion. Bryant, 336 S.C. at 345, 520 S.E.2d at 322.
The trial court correctly refused the charge.

AFFIRMED.

KITTREDGE and HEARN, JJ., concur. JAMES, J., dissenting in a separate
opinion in which BEATTY, C.J., concurs.
JUSTICE JAMES: I dissent. Presumably, the majority would not balk at the
giving of a self-defense instruction if Ladson and Williams (with a gun illegally
concealed in his back pocket) had not been engaged in a drug deal but had instead
been arguing about which radio station to listen to. I fully agree illegal drug
transactions are rife with violence. They are an absolute blight on civilized society.
However, I believe our self-defense law already adequately sets forth the parameters
of how judges and juries are to consider the question of whether a drug-dealing or
drug-purchasing defendant was or was not "without fault in bringing on the
difficulty."

The majority cites this Court's holding in State v. Bryant that a defendant's act "in
violation of law and reasonably calculated to produce the occasion amounts to
bringing on the difficulty and bars his right to assert self-defense." 336 S.C. 340,
345, 520 S.E.2d 319, 322 (1999). As does the majority, I emphasize the portion of
our holding in Bryant that self-defense is barred if the defendant's act was reasonably
calculated to produce the violent occasion. Here, even the majority acknowledges
the evidence indicates the gun was in Williams' back pocket the entire time before
Ladson climbed over the front seat and then got on top of and began to choke
Williams, who was in the back seat. I respectfully reject the majority's supposition
that I rely upon the premise that only one person can be at fault in "bringing on the
difficulty" as contemplated in our self-defense law. I do not. I simply conclude
there is evidence in this case that Ladson, and Ladson only, produced the violent
occasion by attacking Williams, which in turn led to Williams retrieving his gun
from his back pocket and firing in self-defense.

In its footnote 4, the majority clarifies our holding in State v. Slater,5 by stating, "In
Slater, we said the question was whether 'the weapon is the proximate cause of the
killing.' 373 S.C. at 71, 644 S.E.2d at 53. We should have said the question is
whether it is the proximate cause of the 'difficulty' or 'occasion' that led to the
killing." I agree with that clarification, and I believe it requires the giving of a self-
defense instruction in this case; as applied to the evidence in this record, there is
evidence to support a finding by a jury that, in this case, the sole proximate cause of
the "difficulty" or the "occasion" that led to the killing was Ladson choking
Williams, not Williams having a gun in his back pocket.

The majority cites Slater for the proposition that "where the defendant's unlawful
possession of a weapon is merely incidental to the defendant's lawful act of arming
himself in self-defense, the unlawful possession of the weapon will not prevent the

5
    373 S.C. 66, 644 S.E.2d 50 (2007).
use of an accident defense." 373 S.C. at 71, 644 S.E.2d at 53 (emphasis added)
(citing State v. Burriss, 334 S.C. 256, 262 n.5, 513 S.E.2d 104, 108 n.5 (1999)).6
Again, the majority acknowledges the evidence indicates Williams' gun was in his
back pocket until he was attacked by Ladson. Consequently, there is evidence that
the taking of the gun to the transaction was "merely incidental" to Williams lawfully
arming himself in self-defense after being attacked. In other words, Williams'
possession of the gun was a moot point, legally and factually, until Ladson brought
about the difficulty by choking Williams.

The defendant who, without first being attacked, brandishes a firearm during the
course of any transaction, whether it is an illegal drug deal or otherwise, will likely
be considered, as a matter of law, to have "brought about the difficulty." In virtually
every such scenario, any violence that breaks out would likely be "calculated to
produce" the violence that ensued. However, the majority makes an illogical and
unnecessary leap when it broadly concludes that "intentionally bringing a loaded,
unlawfully-possessed pistol to an illegal drug transaction is 'calculated to produce a
violent occasion.'"

Finally, and most respectfully, I take issue with the majority's emphasis of now Chief
Judge Lockemy's concurrence in State v. Smith, in which he expresses his view that
because the defendant was engaged in the crime of selling illegal drugs, his decision
to bring a loaded weapon to the transaction foreclosed self-defense. 406 S.C. 547,
557, 752 S.E.2d 795, 800 (Ct. App. 2013). In the very next paragraph, however, the
majority states it does not foreclose the possibility that a future drug-dealing or drug-
purchasing defendant will rightly convince a trial court that a self-defense instruction
is warranted. At the least, the majority is giving the trial bench mixed signals on this
issue.

I would reverse Williams' convictions and remand for a new trial.

BEATTY, C.J., concurs.




6
 Of course, we have extended our reasoning to the issue of self-defense. See Slater,
373 S.C. at 71, 644 S.E.2d at 53.